Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/30/2021 has been entered. Claims 1-3 and 5-15, and 17-20 remain pending in the application. 

Allowable Subject Matter
Claims 1-3 and 5-15, and 17-20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 13 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasound diagnostic apparatus and a method of controlling an ultrasound diagnostic apparatus as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound diagnostic apparatus comprising: a control panel configured to control the ultrasound diagnostic apparatus, wherein the controller is further configured to determine that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the control panel, and wherein the position change of the control panel is with respect to the main body, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a method of controlling an ultrasound diagnostic apparatus wherein the determining of whether the user desires to use the ultrasound diagnostic apparatus on the basis of the detected motion includes determining that the user desires to use the ultrasound diagnostic apparatus in response 
Claims 2-3, 5-12, 14-15, and 17-20 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793